UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF TENNESSEE
AT GREENEVILLE

JAMES ROBERT DAMRON and wife

CATHERINE NORA DAMRON :
Plaintiffs, : No.
Vv.
ABIGAIL FOX
Defendant.
COMPLAINT

The plaintiffs, JAMES ROBERT DAMRON and wife CATHERINE NORA
DAMRON, bring this civil action against the defendant, ABIGAIL FOX, and file a copy
of their Complaint certified by their attorney as being true and correct, for damages in the
sum of Five Hundred Thousand Dollars ($500,000.00), and for cause of action, say:

1. Jurisdiction with this Court arises pursuant to 28 U.S.C. Section 1332, the
parties being of diverse citizenship and the amount in controversy exceeding Seventy
Five Thousand Dollars ($75,000.00) exclusive of interest and costs. Venue is proper

based on the situs of the accident.
2. The plaintiffs, JAMES ROBERT DAMRON and CATHERINE NORA

DAMRON, are citizens and residents of Pounding Mill, Tazewell County, Virginia.

Case 2:19-cv-00050-MCLC Document1 Filed 04/03/19 Page1of5 PagelD#: 1
3. The defendant, ABIGAIL FOX, is a citizen and resident of Blountville,
Sullivan County, Tennessee and may be served with process at her home address which is
407 Overhill Drive, Blountville, Tennessee 37617.

4, The plaintiff, JAMES ROBERT DAMRON, brings this civil action against the
defendant, ABIGAIL FOX, for compensatory damages in the amount of Two Hundred
Fifty Thousand Dollars ($250,000.00), for injuries he received on or about July 9, 2018 in
Sullivan County, Tennessee.

5. The plaintiff, CATHERINE NORA DAMRON, brings this civil action against
the defendant, ABIGAIL FOX, for compensatory damages in the amount of One Hundred
Fifty Thousand Dollars ($150,000.00), for injuries she received on or about July 9, 2018
in Sullivan County, Tennessee.

6. The plaintiff, CATHERINE NORA DAMRON, brings this civil action against
the defendant, ABIGAIL FOX, for medical expenses and loss of services and consortium
of her husband, JAMES ROBERT DAMRON, in the amount of Fifty Thousand Dollars
($50,000.00), for injuries he received on or about July 9, 2018 in Sullivan County,
Tennessee.

7. The plaintiff, JAMES ROBERT DAMRON, brings this civil action against the
defendant, ABIGAIL FOX, for medical expenses and loss of services and consortium of
his wife, CATHERINE NORA DAMRON, in the amount of Fifty Thousand Dollars
($50,000.00), for injuries she received on or about July 9, 2018 in Sullivan County,

Tennessee.

Case 2:19-cv-00050-MCLC Document1 Filed 04/03/19 Page 2o0f5 PagelD#: 2
8. On July 9, 2018 the plaintiff, James Robert Damron, was operating his 2015 Kia
Sedona minivan in a general southerly direction on Interstate 81 in Sullivan County,
Tennessee. The plaintiff, Catherine Nora Damron, the wife of James Robert Damron, was
riding as a guest passenger in the vehicle being driven by Mr. Damron. The defendant,
Abigail Fox, was operating her 2004 Honda Accord automobile in a general southerly
direction on Interstate 81 directly behind the plaintiffs’ vehicle. The plaintiff, James
Robert Damron, was operating his vehicle on Interstate 81 and was directly behind a
trailer tractor that had stopped in front of the plaintiff. The plaintiff, Mr. Damron,
observed the defendant’s vehicle traveling behind him at a high rate of speed as he was
slowing his vehicle down to stop behind the tractor trailer truck. The plaintiff swerved
his vehicle to the left in an effort to avoid being struck by the defendant’s vehicle and
getting trapped between the tractor trailer and the defendant’s vehicle. In the plaintiff's
attempt to swerve his vehicle to the left, the defendant struck the plaintiff's vehicle in the
rear causing a collision between the vehicles.

9, As aresult of the collision JAMES ROBERT DAMRON received injuries to
his body for which he has received medical treatment. The plaintiff brings suit for
medical expenses, both past and future, physical impairment, pain and suffering, lost
wages, loss of earning capacity, and the loss of enjoyment of life.

10. As aresult of the collision CATHERINE NORA DAMRON received injuries
to her body for which she has received medical treatment. The plaintiff brings suit for

medical expenses, both past and future, physical impairment, pain and suffering, lost

Case 2:19-cv-00050-MCLC Document1 Filed 04/03/19 Page 3o0f5 PageID#: 3
wages, loss of earning capacity, and the loss of enjoyment of life.

11. The plaintiffs allege that the defendant, ABIGAIL FOX, was operating her
vehicle in a careless and reckless manner, without keeping the proper lookout ahead,
failed to exercise due care, was following the vehicle in front of her too closely, traveling
in excess of the speed limit, and thus failed to keep her vehicle under control.

12. The defendant violated certain statutes of the State of Tennessee governing the
operation of motor vehicles upon the highways of the State of Tennessee, as set out in
Tennessee Code Annotated, which were in full force and effect on the date of the
collision:

(a) The defendant was negligent in operating her vehicle in a reckless manner, in
violation of Tennessee Code Annotated 55-10-205(a);

(b) The defendant was negligent in failing to exercise due care to avoid colliding
with another vehicle in violation of Tennessee Code Annotated 55-8-136(b);

(c) The defendant was negligent in following the vehicle in front of her too
closely, in violation of Tennessee Code Annotated 55-8-124(a).

(d) The defendant was negligent in operating her vehicle at an excessive rate of
speed, in violation of Tennessee Code Annotated 55-8-152.

13. The violation of the common law duty and the violation of the statutes of the
State of Tennessee by the defendant, ABIGAIL FOX, constitutes negligence which was
the direct and proximate cause of the injuries and damages to JAMES ROBERT

DAMRON and CATHERINE NORA DAMRON.

Case 2:19-cv-00050-MCLC Document1 Filed 04/03/19 Page 4of5 PagelD#: 4
WHEREFORE, the plaintiffs ask for judgment against the defendant for damages
in the sum of Five Hundred Thousand Dollars ($500,000.00), and demands a jury in the

trial of this cause.

JAMES ROBERT DAMRON and wife,
CATHERINE NORA DAMRON

“By tie. LH A
Cae wer, Lote
TNB : 000942

OF COUNSEL:

BREWER AND TERRY, P.C.
Attorneys at Law

1702 W. Andrew Johnson Hwy.
Morristown, TN 37816-2046
(423) 587-2730

Dustin Williams

Gary C. Johnson Law Office
110 Carolina Avenue

P.O. Box 231

Pikeville, KY 41502-0231
(606) 437-4002

COST BOND

I hereby acknowledge myself surety for_all costs in this cause.

ony tan rn

GARY f. BREWER, ATTORNEY

Case 2:19-cv-00050-MCLC Document1 Filed 04/03/19 Page5of5 PagelD#: 5
